IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT

                         __________________

                             No. 95-11228
                         Conference Calendar
                          __________________


MARION HOUSTON,

                                      Plaintiff-Appellant,

versus

K. RATNARAJAH, Dr., TDCJ Clements Unit;
RICHARDSON, Nurse, TDCJ Clements Unit,

                                      Defendants-Appellees.



                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                       USDC No. 2:95-CV-179
                        - - - - - - - - - -
                           April 16, 1996
Before DUHÉ, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:*

     Marion Houston appeals the dismissal of his civil rights

complaint concerning his medical care as frivolous.     He argues

that his allegations rise to the level of a 42 U.S.C. § 1983

claim and that the physician testifying at the Spears** hearing

went beyond his role of explaining Houston's medical records and

the significance of the entries.   We have carefully reviewed the




       Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.

         Spears v. McCotter, 766 F.2d 179 (5th Cir. 1985).
                           No. 95-11228
                                -2-

record and Houston's arguments.***   Any improper testimony of the

physician had no effect on the district court's dismissal.    For

essentially the same reasons as explained in the magistrate

judge's report, we conclude that the district court did not abuse

its discretion in dismissing Houston's complaint as frivolous.

     AFFIRMED.




       Houston does not argue on appeal that his work assignment
was improper as he did in the district court. That issue is
abandoned. See Eason v. Thaler, 14 F.3d 8, 9 n.1 (5th Cir.
1994).